Case: 14-7001   Document: 4     Page: 1   Filed: 10/30/2013




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                  MARK A. TROUTT,
                  Claimant-Appellant,

                           v.

  ERIC K. SHINSEKI, Secretary of Veterans Affairs,
               Respondent-Appellee.
              ______________________

                      2014-7001
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-441, Judge William Greenberg.
                ______________________

                      PER CURIAM
                       ORDER
   Upon review of this recently docketed appeal, it ap-
pears that this court may lack jurisdiction over Mark A.
Troutt’s appeal.
    A March 2012 Board of Veterans’ Appeals (“Board”)
decision remanded Troutt’s claim of entitlement to a fee-
basis outpatient identification card for further develop-
ment and adjudication. Troutt subsequently appealed to
the United States Court of Appeals for Veterans Claims
(“Veterans Court”), which dismissed his appeal because
the Board’s decision was not final.
Case: 14-7001        Document: 4   Page: 2     Filed: 10/30/2013



2                                            TROUTT   v. SHINSEKI



    On July 15, 2013, the Veterans Court entered its
judgment in Troutt’s case. Troutt’s notice of appeal was
received on September 27, 2013, 74 days after the date of
judgment. To be timely, a notice of appeal must be re-
ceived by the Court of Appeals for Veterans Claims within
60 days of the entry of judgment. See 38 U.S.C. § 7292(a);
28 U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Troutt is directed to show cause, within 30 days of
the date of filing of this order why this appeal should not
be dismissed. The Secretary of Veterans Affairs may also
respond within that time.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk

s26